Title: To Thomas Jefferson from André Limozin, 25 September 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 25th Septber 1787.

I had the honor of writing your Excellency the 21st. and 22nd. instant; I made it my duty to send yesterday all over the Town to find out Mr. Burgoin but one found that he arrived into Town the 22nd. instant. Nevertheless it was impossible to know his Lodgings. When the Packet saild for New York, I sent a Clarke on board of her and your two first inclosed were delivered to him. He promised to take the greatest care of them.

I received too late for the New York’s Packet your Excellency’s Letter of the 22nd. instant inclosing me a letter for the Honble. Jay, which I have delivered directly to Captn. Blair of Ship Rising Sun which saild just now for Philadelphia.
Mr. Cabarus’s Uncle received yesterday advice of his nephews arrival at Paris. He advised his Nephew to not accept the imployment offerd to him.
I am very thankfull for your very necessary and usefull information.
I am very glad to hear that your Excellency will take the trouble to procure incouragement to the American trade in this Kingdom. I have the honor to be with the highest regard Your Excellency’s Most obedient and very Humble S[ervt.],

Andre Limozin

